Case 0:20-cv-60756-RKA Document 73 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-60756-CIV-ALTMAN/Hunt

  YAROSLAV FARBER,

          Plaintiff,

  v.

  CITY OF HOLLYWOOD, FL, et al.,

        Defendants.
  ________________________________/

                                                 ORDER

          The Defendants filed a Motion to Dismiss the Plaintiff’s First Amended Complaint. [ECF No.

  34]. The Court referred the Motion to United States Magistrate Judge Patrick M. Hunt, see [ECF No.

  54], who issued a Report and Recommendation (the “Report”) [ECF No. 64], suggesting that the

  Motion be denied, id. at 1.

          In that Report, Magistrate Judge Hunt warned the parties that, “[w]ithin fourteen (14) days

  after being served with a copy of this Report and Recommendation, any party may serve and file

  written objections to any of the above findings and recommendations as provided by the Local Rules

  for this district. 28 U.S.C. § 636(b)(1); S.D. Fla. Mag. R. 4(b). The parties are hereby notified that a

  failure to timely object waives the right to challenge on appeal the District Court’s order based on

  unobjected-to factual and legal conclusions contained in this Report and Recommendation. 11th Cir.

  R. 3–1 (2018); see Thomas v. Arn, 474 U.S. 140 (1985).” The parties did not file objections, and the time

  to do so has passed.

          When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But, when no party has timely objected, “the

  court need only satisfy itself that there is no clear error on the face of the record in order to accept
Case 0:20-cv-60756-RKA Document 73 Entered on FLSD Docket 08/13/2021 Page 2 of 2



  the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted). Although

  Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged that Congress’s

  intent was to require de novo review only where objections have been properly filed—and not, as here,

  when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that

  Congress intended to require district court review of a magistrate [judge]’s factual or legal conclusions,

  under a de novo or any other standard, when neither party objects to those findings.”). In any event,

  the “[f]ailure to object to the magistrate [judge]’s factual findings after notice precludes a later attack

  on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677

  F.2d 404, 410 (5th Cir. 1982)).

          The Court has reviewed the Report, the record, and the applicable law, and can find no clear

  error on the face of the Report. Accordingly, the Court hereby ORDERS AND ADJUDGES as

  follows:

          1.      The R&R [ECF No. 64] is ACCEPTED and ADOPTED.

          2.      The Motion [ECF No. 34] is DENIED.

          DONE AND ORDERED in Fort Lauderdale, Florida this 12th day of August 2021.




                                                              _________________________________
                                                              ROY K. ALTMAN
                                                              UNITED STATES DISTRICT JUDGE

  cc:     counsel of record




                                                      2
